                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION
TRELLIS GARVIN,                   )
                                  )
     Plaintiff,                   )
                                  )
v.                                )             CV418-282
                                  )
UNITED STATES OF AMERICA,         )
                                  )
     Defendant.                   )

                                 ORDER

     Defendant’s motion to stay the case in light of the lapse in

Government appropriations (doc. 5) is DENIED as moot. See MC119-

002 (stay lifted due to restoration of appropriations).

     SO ORDERED, this 6th             day
                                        y of February,
                                                    y, 2019.

                                       ________________________________
                                         ___________________________
                                        CHR
                                         HRISTO
                                             TO  P ER L. RAY
                                         HRISTOPHER
                                               OPH
                                        UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
